Citation Nr: 1449354	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-20 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to September 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2011 (right knee and personality disorder) and April 2013 (rheumatoid arthritis) rating decisions of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In her substantive appeal, the Veteran requested a hearing before the Board; in June 2014 correspondence, she cancelled the request.  

The Board notes that under Clemons v. Shinseki, 22 Vet. 1, 9 (2009), a claim of service connection for a specific psychiatric disability encompasses all psychiatric diagnoses shown by the record, and that the Veteran has also been assigned a diagnosis of depression.  The instant case is distinguished from Clemons because the RO separately adjudicated/denied service connection for depression (in the April 2013 rating decision), and the Veteran did not file a notice of disagreement with that determination.  No further psychiatric diagnoses are shown in the record, and the instant appeal is limited to the diagnosis of a personality disorder.


FINDINGS OF FACT

1.  Rheumatoid arthritis was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

2.  A right knee disability was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

3.  The Veteran's personality disorder is not a compensable disability.





CONCLUSIONS OF LAW

1.  Service connection for rheumatoid arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

2.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

3.  Service connection for a personality disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in December 2010, July 2011, September 2011, and January 2013, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2011 and April 2013.  The Board finds that the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough; the examiners expressed familiarity with the record, and the opinions offered include rationale that cites to supporting factual data. 

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claim of service connection for a personality disorder.  Absent any evidence of superimposed psychiatric pathology (other than depression), the law is dispositive; even the low threshold standard for when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Rheumatoid Arthritis and Right Knee Disability

The Veteran contends that she developed rheumatoid arthritis from receiving the tularemia vaccine and chikungunya placebo in service.  She also alleges that she developed osteoarthritis of the right knee due to an injury in service.

The Veteran's STRs show she received treatment for a right knee strain and reported right knee weakness.  They also show that the Veteran was a volunteer for the tularemia vaccine protocol, "suspect true vaccine" and previously participated in the chikungunya (control) protocol.  On an April 1989 outprocessing physical examination, the Veteran was found to be in "normal health."  In an April 1989 report of medical history, she specifically denied swollen or painful joints and trick or locked knee.

A September 2006 private treatment records notes that the Veteran fell on stairs at her home.  In November 2006, she reported right knee pain and no injury.  A September 2007 VA record notes that rheumatoid arthritis was diagnosed in October 2006.  In December 2006, a consulting private physician provided a letter stating that less than 6 weeks prior, the Veteran was in "her usual state of good health," at which point she then developed significant neck pain followed by an additive progressive polyarthritis involving the left wrist and the right knee.  He indicated that radiographs of the knees showed some osteoarthritis and that the Veteran has not had any prior history of inflammatory arthritis.  The physician further noted that the Veteran has a "symmetric inflammatory polyarthritis with a differential diagnosis including an emerging rheumatic disease such as rheumatoid arthritis or other collagen vascular disease; post-viral syndrome, or even a perineoplastic syndrome."

In October 2007, the Veteran reported a one year history of diffuse joint pains, particularly in her knees.  A January 2008 private treatment record notes an assessment of rheumatoid arthritis and osteoarthritis of the knees. 
In March 2008, the assessment was stable rheumatoid arthritis and right knee osteoarthritis.  A July 2008 record notes an assessment of seronegative rheumatoid arthritis.  In February 2010, the Veteran reported slipping and falling and twisting her right knee.  She reported no prior knee injuries.  The diagnosis was right knee sprain.  A March 2010 VA record notes the Veteran was seen for follow up of rheumatoid arthritis.  A May 2010 private treatment record notes a complaint of right knee pain and an impression of severe right knee osteoarthritis.

On April 2011 VA joints examination, the Veteran reported onset of right knee symptoms in 1988 while she was in service.  She claimed that she continually sought care for her right knee throughout service and recalled a diagnosis of right knee strain.  Right knee osteoarthritis was diagnosed.  The examiner opined that it is less likely than not that such is a result of the Veteran's right knee complaints in service.  The examiner noted that a review of the STRs showed an isolated complaint of right knee pain in 1990 diagnosed as "strain," which suggests "more of a ligamentous structure condition."  The examiner explained that the current right knee diagnosis of osteoarthritis is actually related to "joint space narrowing and spurring as opposed to ligamentous/tendon strain."  Further, the examiner stated that there is no evidence of a chronically disabling pattern of the right knee until her sudden onset of diffuse polyarthralgias, associated with the Veteran's diagnosis of rheumatoid arthritis in 2006.  In addition, the examiner indicated that both knees are involved to similar degrees radiographically, which is suggestive of age-related osteoarthritis with superimposed non-service connected rheumatoid arthritis.  

On April 2013 VA non-degenerative arthritis examination, the Veteran reported a diagnosis of rheumatoid arthritis in about December 2005 after reporting that her knees swelled.  She reported participating in 2 research studies at Fort Derrick [sp.] and being given a vaccine in 1986 and 1987.  She stated that she was never told that she had any side effects to the vaccines and she is not sure if receiving the vaccines had anything to do with her developing rheumatoid arthritis.  Following an examination of the Veteran and review of the record, the examiner opined that the Veteran's rheumatoid arthritis was less likely than not incurred in or caused by service.  The examiner noted that a medical literature search found no support for a relationship between development of rheumatoid arthritis and inoculations of tularemia vaccine or the placebo chikungunya vaccine. 

In September 2014, the Veteran's representative indicated that the Veteran maintains that her right knee condition is due to an injury she sustained in service.  Regarding her rheumatoid arthritis, the representative cited to articles which noted that arthralgias are a symptom of contracting the actual chikungunya virus and that a small percentage of vaccinees (of the chikungunya vaccine) developed mild, transient arthralgia.  The Veteran appears to contend that even though she received the placebo chikungunya vaccine in service, it is still possible that some of her arthralgias are due to such virus.

Rheumatoid Arthritis

It is not in dispute that the Veteran has a diagnosis of rheumatoid arthritis.  However, rheumatoid arthritis was not diagnosed or manifested in service.  The Board notes that the Veteran's STRs, to include an April 1989 examination report, are silent for complaints, treatment, or diagnosis of multiple joint pains/arthralgias.  In April 1989, the Veteran specifically denied swollen or painful joints.  Uncontested medical evidence (an April 2013 VA examiner's opinion) indicates that it is unlikely that the Veteran's rheumatoid arthritis became manifest in service.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's rheumatoid arthritis may somehow otherwise be related to her service.  The most probative and persuasive evidence in the record shows that the Veteran's rheumatoid arthritis is unrelated to her service.  The only medical opinion in the record that directly addresses the matter of a nexus between the Veteran's rheumatoid arthritis and her service is that of the April 2013 VA examiner who opined that the Veteran's rheumatoid arthritis is unrelated to service.  The examiner cited to the factual record, including that the Veteran reported participation in 2 research studies in service, and indicated that a medical literature search revealed no support for a relationship between receipt of tularemia or placebo chikungunya vaccines and the development of rheumatoid arthritis.  Because the examiner expressed familiarity with the record and cited to supporting factual data and indicated medical literature was reviewed, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As there is no competent evidence to the contrary, the Board finds it persuasive.  Notably, a lengthy interval between service and initial documentation of postservice treatment or diagnosis of a disability for which service connection is sought, here some 16 years (from 1990 to 2006), is of itself a factor weighing against a finding of service connection.  

The Board has considered the Veteran's lay statements regarding the etiology of her rheumatoid arthritis.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not an autoimmune disease such as rheumatoid arthritis may be related to vaccines received during remote service is a complex medical question beyond the scope of lay observation; it is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of her allegation that her rheumatoid arthritis is related to her service.  Her unsupported opinion in this matter is not competent evidence.  The Board has also considered the articles cited by the Veteran's representative; however, such provide no information as to how her rheumatoid arthritis may be related to her service, and specifically to her receipt of tularemia and placebo chikungunya vaccines.  

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal must be denied.

Right Knee Disability

It is not in dispute that the Veteran has a diagnosis of right knee osteoarthritis.  However, a chronic right knee disability was not manifested in service.  Instead, the record shows she had an acute knee injury (strain) in service that resolved with treatment.  Furthermore, uncontested medical evidence (an April 2011 VA examiner's opinion) indicates that it is unlikely that the Veteran's right knee osteoarthritis became manifest in service, as the Veteran's STRs show an isolated complaint of right knee pain in 1990 diagnosed as "strain" which suggests a ligamentous (not bony structure) condition.  The examiner explained that current right knee osteoarthritis is actually related to joint space narrowing and spurring and not ligamentous/tendon strain.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's right knee osteoarthritis may somehow otherwise be related to her service.  The most probative and persuasive evidence in the record shows that the Veteran's osteoarthritis is unrelated to her service.  The only medical opinion in the record that directly addresses the matter of a nexus between the Veteran's right knee osteoarthritis and her service is that of the April 2011 VA examiner who opined that right knee osteoarthritis is unrelated to service.  The examiner cited to the factual record, including the Veteran's STRs, and identified a more likely etiology (i.e., her age).  The examiner indicated that there is no evidence of a chronically disabling pattern involving the right knee until sudden onset of diffuse polyarthralgias associated with the Veteran's diagnosis of rheumatoid arthritis in 2006.  Further, the examiner explained that diagnostic imaging showed that both knees are involved to similar degrees, which suggests an age-related osteoarthritis (rather than arthritis due to trauma).  Because the examiner expressed familiarity with the record and cited to supporting factual data, her opinion is highly probative evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301; see also, Stefl, 21 Vet. App. at 124.  As there is no competent evidence to the contrary, the Board finds it persuasive.  

The Board has considered the Veteran's statements regarding the etiology of her right knee disability.  However, although the Veteran is competent to provide an opinion as to her right knee symptoms, whether or not right knee osteoarthritis may be related to nonspecific [for osteoarthritis] symptoms in service (which ended more than 20 years earlier) is a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of her allegation that her current right knee osteoarthritis is related to her service.  Her unsupported opinion in this matter is not competent evidence.

The preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply.  The appeal must be denied.

Personality Disorder

The Veteran claims her personality disorder is due to service.  Her DD Form 214 shows she was discharged from service due to having a personality disorder.

The Veteran's STRs show that in March 1989, she was hospitalized for headaches, which were believed to be partly "psychologically related."  On April 1989 service examination, she was found to be in "normal health."  In an April 1989 report of medical history, she specifically denied nervous trouble, depression, and excessive worry.

A June 2010 private treatment record notes that the Veteran denied psychiatric illness.  In February 2011, the Veteran stated that she was treated for depression while on active duty and is still being treated for this condition.  She indicated that she claimed this as a personality disorder because that is what was listed as the reason for her discharge from service; "however, the condition is really depression."  [As was noted above, the Veteran did not file a notice of disagreement with the RO's denial of service connection for depression, and that issue is not before the Board.]

In September 2014, the Veteran's representative indicated that, although the Veteran initially claimed service connection for a personality disorder, she now contends that she "acquired long lasting depression due to the events she experienced while on active duty."

A governing regulation provides that service connection may not be granted for a personality disorder.  [However, service connection may be granted for acquired psychiatric disability that is "superimposed" on a personality disorder during service.]  38 C.F.R. §§ 4.9, 4.127.  Hence, regardless of the character or the quality of the evidence the Veteran may submit, a strictly developmental defect, to include as pertinent here, a personality disorder, cannot be recognized as a compensable disability, and the claim of service connection for such disability must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Notably, the Veteran claims that she was actually suffering from depression in service and continues to suffer from such mental disorder.  She claims that she only applied for benefits for a personality disorder because that was the disorder listed on her form for discharge from service.  In that regard the Board notes that the Veteran had separately filed a claim seeking service connection for depression and that such claim was denied in an April 2013 rating decision.  She did not file a notice of disagreement with that decision, and the rating decision is final.  Therefore, the issue of service connection for depression is not before the Board. 

Accordingly, the appeal seeking service connection for a personality disorder must be denied.


ORDER

The appeal seeking service connection for rheumatoid arthritis, a right knee disability, and a personality disorder is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


